STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 21, 2018
               Plaintiff-Appellee,

v                                                                   No. 337514
                                                                    Wayne Circuit Court
SHARDAY VIOLA-BIANCA GREEN,                                         LC No. 16-006314-01-FH

               Defendant-Appellant.


Before: SWARTZLE, P.J., and CAVANAGH and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals as of right her jury-trial convictions of operating a motor vehicle while
license suspended, revoked, or denied causing death (operating without a license causing death),
MCL 257.904(4), and committing a moving violation causing death, MCL 257.601d(l).
Defendant was sentenced to concurrent prison terms of 3 to 15 years for operating without a
license causing death and 6 months to 1 year for committing a moving violation causing death.
We affirm.

                                       I. BACKGROUND

        This case results from a vehicle accident at the intersection of Ecorse Road and Niagara
Street in Romulus. Defendant was driving an automobile and the victim, Roberto Diaz, was
driving a motorcycle. No witnesses viewed the crash, but, shortly after the crash, witnesses saw
defendant’s automobile parked sideways on Ecorse Road, indicating that it had stopped mid-turn
after proceeding through the stop sign on Niagara Street. The victim’s body was pinned
underneath defendant’s car and, when officers arrived on scene, the victim had already
succumbed to his injuries. An autopsy later concluded that the victim died of a broken neck and
damage to his helmet indicated that his head made contact with defendant’s automobile.
Damage to the motorcycle and defendant’s automobile also indicated that the two vehicles had
crashed.

         A fifty-foot skid mark indicated that that the victim applied the motorcycle’s brakes
heavily to avoid the crash with defendant’s automobile. Data recovered from defendant’s
automobile showed no evidence that defendant had stopped at the intersection. Moreover, a
Good Samaritan who stopped at the scene testified that, when defendant exited her automobile
after the apparent crash, she stated, “I didn’t see him. I was on my cellphone.” For her part,

                                               -1-
defendant testified that she stopped at the stop sign and yielded to traffic before proceeding to
turn from Niagara Street onto Ecorse Road. According to defendant, when she turned, she heard
a “boom.” Still, defendant testified that she continued her turn before her car stopped in the
middle of the intersection, at which point, she exited her vehicle and found the victim under her
car. Defendant was not under the influence of any substance at the time of the crash, but it is
undisputed that she did not possess a valid driver’s license.

       As noted previously, the jury convicted defendant of operating without a license causing
death and committing a moving violation causing death, and she was sentenced accordingly.
This appeal followed.

                                           II. ANALYSIS

        Defendant argues that the prosecution presented insufficient evidence to convict her of
operating a vehicle without a license causing death. Defendant does not challenge her conviction
for committing a moving violation causing death. Challenges to the sufficiency of the evidence
are reviewed de novo. People v Solloway, 316 Mich App 174, 180; 891 NW2d 255 (2016). The
reviewing court must determine if, viewing the evidence in the light most favorable to the
prosecution, a rational trier of fact could find that the prosecution proved each criminal element
beyond a reasonable doubt. People v Reese, 491 Mich 127, 139; 815 NW2d 85 (2012). A trier
of fact may consider circumstantial evidence and all reasonable inferences that evidence creates.
Solloway, 316 Mich App at 180-181. “This Court reviews de novo issues of statutory
interpretation.” People v Gardner, 482 Mich 41, 46; 753 NW2d 78 (2008).

        Under MCL 257.904(4), a person who operates a vehicle on a public roadway without a
license “and who, by operation of that motor vehicle, causes the death of another person is guilty
of a felony.” Defendant does not dispute that she was operating a vehicle on a public roadway
without a license. Rather, defendant claims that she cannot be convicted under MCL 257.904(4)
because the evidence was insufficient to show that (1) her operation of the vehicle caused the
victim’s death and (2) her failure to obtain a valid driver’s license caused the accident.

        On the first claim, we note that the victim was found pinned under defendant’s car.
Moreover, the crash-scene evidence showed that defendant was in the process of making a turn
onto Ecorse Road after proceeding through a stop sign and that the victim slammed on his brakes
in an attempt to avoid the crash. There is no evidence that defendant stopped at the stop sign
and, according to defendant’s own testimony, even after she heard a “boom,” she still did not
stop her vehicle. Rather, her vehicle stopped because it was dragging the victim. Finally, a
witness testified that, shortly after the crash, defendant stated that she did not see the victim
because she was on her phone. Although no witness saw the accident occur, the evidence was
sufficient for a rational trier of fact to conclude that defendant’s failure to yield to traffic caused
the accident and, in turn, caused the victim’s death.

        On the second claim, in People v Schut, 265 Mich App 446, 452; 695 NW2d 551 (2005),
a prior panel of this Court concluded that a conviction under MCL 257.904(4) required evidence
sufficient for a rational jury to find beyond a reasonable doubt that there was a causal link
between the defendant’s failure to be properly licensed and the victim’s death. The Supreme
Court, however, peremptorily reversed the prior panel’s decision “in light of [the Supreme

                                                 -2-
Court’s] decision in People v Schaefer, 473 Mich 418; 703 NW2d 774 (2005).” People v Schut,
474 Mich 865; 703 NW2d 471 (2005).

        In Schaefer, 473 Mich at 431, the Supreme Court addressed MCL 257.625(4), which
provides that a person who operates a vehicle on a public roadway while intoxicated and who,
“by operation of that motor vehicle causes the death of another person is guilty” of a felony. The
Supreme Court concluded that to convict a defendant of operating while intoxicated causing
death, the prosecution need not establish a causal link between the intoxication and the death. Id.
Rather, under the plain language of the statute, the prosecution need only prove that the
defendant operated the vehicle while intoxicated and that the defendant’s operation of the vehicle
caused the death. Id. at 433.

         Preemptory orders of the Supreme Court are binding precedent on this Court to the extent
that they can be understood, “even if doing so requires one to seek out other opinions.”
Woodring v Phoenix Insurance Co, ___ Mich App ___, ___; ___ NW2d ___ (2018) (Docket No.
324128); slip op at 3. Here, the Supreme Court’s order in Schut—rejecting the assertion that a
causal link must be shown between the failure to hold a valid driver’s license and the death and
directing the trial court to apply Schaefer—permits only one reasonable interpretation on
defendant’s claim here: to convict a defendant under MCL 257.904(4), the prosecution must
prove that the operation of the vehicle caused the death, not that the failure to hold a valid
driver’s license caused the death. Our conclusion is buttressed by the fact that the Legislature
used the same operative language in MCL 257.625(4), the statute at issue in Schaefer. See
Empire Iron Mining Partnership v Orhanen, 455 Mich 410, 426; 565 NW2d 844 (1997)
(explaining that “identical language should certainly receive identical construction when found
in the same act” (cleaned up)1). Accordingly, we conclude that the Supreme Court’s order in
Schut, 474 Mich 865, constitutes binding precedent for the proposition that, to convict a
defendant under MCL 257.904(4), the prosecution need not prove a causal link between the
failure to hold a valid driver’s license and the death.

       Affirmed.

                                                            /s/ Brock A. Swartzle
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Michael J. Kelly




1
  This opinion uses the new parenthetical (cleaned up) to improve readability without altering the
substance of the quotation. The parenthetical indicates that non-substantive clutter such as
brackets, internal quotation marks, alterations, and unimportant citations have been omitted from
the quotation. See Metzler, Cleaning Up Quotations, 18 J App Pract & Process 143 (2017).


                                                -3-